DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THE MARKING OF CLAIMS 28, 29, 31, 35, AND 37 IN THE FINAL REJECTION MAILED 2-19-2021 WAS AN ERROR.  THE EXAMINER APOLOGIZES FOR ANY INCONVENIENCE THIS MAY HAVE CAUSED.
Applicants' Response to Final Rejection, received 5-19-2021, is acknowledged.  Claims 2, 28, 29, 42, and 49 have been amended.
Claims 1-3, 8, 10, 16, 23, 24, 28, 29, 31, 35, 37, 42, 44-46, 49, and 50 are pending.  Claims 28, 29, 31, 35, and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-3, 8, 10, 16, 23, 24, 42, 44-46, 49, and 50 are under consideration.
Rejections Withdrawn
The rejection of claims 49, and 50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "variant", is withdrawn in light of the claim amendments.
The rejection of claims 2, and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for whether said antibody is now twice linked to said bacterial effector translocase protein, is withdrawn in light of the claim amendments.
The rejection of claims 42, and 44-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how the cancer is treated because the antibody has is no specificity for "cancer" cells, is withdrawn in light of the claim amendments.


Rejections Maintained
The rejection of claims 42, and 44-46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how the cancer is treated because the cargo molecule also has no specificity for "cancer", is maintained.
	Applicants argue that the amendment of claim 42 obviates the rejection.
	The examiner has considered applicants' argument, in light of the claim amendment, but does not find it persuasive.
	While the claim amendment now recites that the antibody binds an antigen on cancer cells, the claim remains unclear concerning said cargo molecule.
	The claim recites "wherein the cargo molecule is delivered to a cell of the subject to treat the cancer".  However, the claim does not recite that said cargo molecule has any activity against cancer cells, nor, that the cargo molecule is delivered to said cancer cells, only that the cargo molecule is delivered to "a cell" of the subject.
	Thus, it remains unclear how the cancer is treated because the cargo molecule also has no specificity for "cancer".

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
	As newly amended, claim 49, in section (c) now recites "protein of (i)".
	The claim is unclear because there is no "(i)".
	Claim 50 depends from claim 49, but does not clarify the issue.
Conclusion
Claims 42, 44-46, 49, and 50 are not allowed. Claims 28, 29, 31, 35, and 37 remain withdrawn from further consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        June 14, 2021